THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED. EXCHANGE AGREEMENT This EXCHANGE AGREEMENT (this “Agreement”) is entered into October 27, 2011, by and between ●, an Illinois limited liability company (“SGI”), and Kedem Pharmaceuticals Inc. (formerly known as Global Health Ventures Inc.), a Nevada corporation (the “Company”). A.Pursuant to that certain Securities Purchase Agreement dated March 19, 2010 (the “Purchase Agreement”) between SGI and the Company, SGI acquired that certain Four Million Two Hundred Thousand Dollar ($4,200,000) debenture (the “Debenture”) issued by the Company to SGI. B.SGI and the Company desire to exchange the Debenture (the “Note Exchange”) for a new secured convertible promissory note having a principal balance of Two Million Five Hundred Seven Thousand Forty-Two Dollars and Sixty-Two Cents ($2,507,042.62), which reflects the sum of all accrued and unpaid interest, penalties, fees, and adjustments owed under the Debenture as of the date hereof minus Twenty-Five Thousand Dollars ($25,000), and substantially in the form attached hereto as Exhibit A (the “Note”) in consideration of the termination of the Debenture. C.Pursuant to the terms and conditions hereof, SGI and the Company agree to exchange the Debenture for the Note, which Note will be secured by all of the assets of the Company as set forth in that certain Security Agreement of even date herewith (the “Security Agreement”) and is convertible into shares (the “Conversion Shares”) of common stock of the Company, par value $0.0001 per share (the “Common Stock”). NOW, THEREFORE, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties and covenants herein contained, the parties hereto agree as follows: 1.Issuance of Note. Contemporaneously with the execution and delivery of this Agreement, the Note Exchange shall occur whereby SGI shall surrender the Debenture and the Company shall issue the Note. SGI and the Company also agree that upon surrender, the Debenture shall be cancelled and the amount owed by the Company to SGI in consideration for the Note Exchange shall hereafter be evidenced by the Note. 2.Closing Date; Deliveries. The closing of the transaction contemplated hereby (the “Closing”) shall take place simultaneously with the execution of each of this Agreement, that certain Forbearance Agreement of even date herewith (the “Forbearance Agreement”), the Note, the Security Agreement, and that certain Judgment by Confession of even date herewith executed by the parties and in conjunction with delivery of the Debenture (or such other date as is mutually agreed to by the Company and SGI) (the “Closing Date”). On the Closing Date, prior to or contemporaneously with the execution and delivery of this Agreement: (a) SGI shall deliver the Debenture to the Company for cancellation; and (b) the Company shall issue the Note to SGI. 3.Holding Period, Tacking and Legal Opinion. The Company represents, warrants and agrees that for the purposes of Rule 144 (“Rule 144”) promulgated under the Securities Act of 1933, as amended (the “Securities Act”), the holding period of the Note (including the corresponding Conversion Shares) will include the holding period of the Debenture from March 19, 2010, which date is the date that the Debenture was issued.
